
	
		I
		111th CONGRESS
		1st Session
		H. R. 2057
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2009
			Mr. Towns (for
			 himself, Mr. George Miller of
			 California, and Ms. Eshoo)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To protect the rights of consumers to diagnose, service,
		  maintain, and repair their motor vehicles, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Motor Vehicle Owners Right to Repair
			 Act of 2009.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)Motor vehicle
			 owners are entitled to choose which service provider will diagnose, service,
			 maintain, or repair their motor vehicles.
				(2)Promoting
			 competition in price and quality for the diagnosis of problems, service,
			 maintenance, and repair of motor vehicles will benefit consumers.
				(3)Regular diagnosis,
			 service, maintenance, and repair of motor vehicles, motor vehicle equipment,
			 and motor vehicle systems such as pollution control, transmission, antilock
			 brakes, electronic and mechanical systems, heating and air-conditioning, and
			 steering are essential to America’s mobility, minimizing fuel consumption,
			 protecting the environment, and enabling the highest levels of safety possible
			 in modern motor vehicles.
				(4)Computers of
			 various kinds are now used by manufacturers in motor vehicle equipment and
			 motor vehicle systems. On-board computer technology controls virtually all of
			 the vehicle’s systems, and only service technicians with the necessary tools
			 and information can access the computers to perform diagnosis, service,
			 maintenance, and repair of the vehicle.
				(5)Manufacturers have
			 made available to their authorized dealers and service providers the
			 information, tools, codes, and replacement equipment necessary to diagnose
			 problems and to service, maintain, and repair motor vehicles that incorporate
			 computers in their motor vehicle systems.
				(6)Consumers in the
			 United States have benefited from the availability of a wide choice of service
			 providers for their motor vehicles. The American economy has also benefited
			 from the availability of an aftermarket tools and parts supply that provides
			 jobs to over 5 million workers in 495,000 businesses, and generates $200
			 billion in annual sales.
				(7)Vehicles are now
			 being equipped with systems that permit vehicles to communicate repair and
			 diagnostic information wirelessly with the vehicle manufacturer and repair
			 facilities. Car owners have the right to choose where and to whom information
			 generated by their vehicle and vehicle computers is sent.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to protect motor
			 vehicle owners’ right to choose a service provider for the diagnosis, service,
			 maintenance, and repair of their motor vehicles;
				(2)to promote
			 competition in price and quality among service providers; and
				(3)to promote safety
			 and fuel efficiency by allowing consumers to choose among competing service
			 providers.
				3.Manufacturer
			 requirements
			(a)Duty To disclose
			 informationThe manufacturer of a motor vehicle sold, leased, or
			 otherwise introduced into commerce in the United States must provide to the
			 motor vehicle owner and service providers, using reasonable business means and
			 on a non-discriminatory basis, all information to diagnose, service, maintain,
			 or repair the motor vehicle. This information must include—
				(1)information about
			 safety alerts, recalls, service bulletins and the need for adjustments to
			 maintain vehicle efficiency, safety and convenience; and
				(2)all information of
			 any kind provided directly, indirectly, or wirelessly to new car dealers or any
			 repair facility to diagnose, service, maintain, repair, activate, certify, or
			 install any motor vehicle equipment (including replacement parts and equipment)
			 in a motor vehicle.
				(b)Duty To make
			 tools availableThe manufacturer of a motor vehicle sold, leased,
			 or otherwise introduced into commerce in the United States must offer for sale
			 to the motor vehicle owner and to all service providers on a reasonable and
			 non-discriminatory basis, any tool for the diagnosis, service, maintenance, or
			 repair of a motor vehicle, and provide all information that enables
			 af­ter­mar­ket tool companies to manufacture tools with the same functional
			 characteristics as those tools made available by the manufacturers to
			 authorized dealers.
			(c)Replacement
			 equipmentThe manufacturer of a motor vehicle sold, leased, or
			 otherwise introduced into commerce in the United States must offer for sale to
			 motor vehicle owners, and to all service providers on reasonable and
			 non-discriminatory terms, all equipment for diagnosis, service, maintenance, or
			 repair of a motor vehicle.
			(d)Protection of
			 trade secrets
				(1)A
			 manufacturer may not be required to publicly disclose information that, if made
			 public, would divulge methods or processes entitled to protection as trade
			 secrets.
				(2)No
			 information may be withheld by a manufacturer on the ground that it is a trade
			 secret if that information is provided (directly or indirectly) to authorized
			 dealers or service providers.
				4.Authority of
			 Federal Trade Commission
			(a)In
			 generalFor the purpose of enforcing compliance with this Act,
			 the Federal Trade Commission may utilize all authority conferred on it by the
			 Federal Trade Commission Act, or otherwise.
			(b)Violation of
			 section 3A violation of section 3 of this Act constitutes an
			 unfair method of competition and an unfair or deceptive act or practice within
			 the meaning of section 5(a)(1) of the Federal Trade Commission Act (15 U.S.C.
			 45(a)(1)).
			(c)Violation of a
			 ruleViolation of a rule prescribed under section 4(d) of this
			 Act constitutes violation of a rule defining an unfair or deceptive act or
			 practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission
			 Act (15 U.S.C. 57a(a)(1)(B)).
			(d)RulemakingThe
			 Federal Trade Commission may prescribe rules to implement this Act.
			(e)Cooperation with
			 department of transportationThe Federal Trade Commission must
			 cooperate with the Department of Transportation to publish technical service
			 bulletins on a Federal Internet Website.
			(f)LimitationThe
			 Federal Trade Commission may not prescribe rules that—
				(1)interfere with the
			 authority of the Administrator of the Environmental Protection Agency under
			 section 202(m) of the Clean Air Act (42 U.S.C. 7521(m)) with regard to motor
			 vehicle emissions control diagnostics systems; or
				(2)conflict with
			 rules prescribed by the Administrator of the Environmental Protection
			 Agency.
				5.Action by
			 states
			(a)In
			 generalWhenever an attorney general of any State has reason to
			 believe that the interests of the residents of that State have been or are
			 being threatened or adversely affected by a violation of section 3 of this Act,
			 or by the violation of a rule promulgated by the Federal Trade Commission to
			 implement this Act, the State, as parens patriae, may bring a civil action on
			 behalf of its residents to enjoin violations, to obtain damages, restitution,
			 or other compensation on behalf of residents of the State, or to obtain such
			 further relief as the court may deem appropriate.
			(b)NoticeThe
			 State must serve prior written notice of any civil action under subsection (a)
			 of this section upon the Federal Trade Commission with a copy of its complaint,
			 except that if it is not feasible for the State to provide such prior notice,
			 the State must serve notice immediately upon instituting an action. Upon
			 receiving a notice of a civil action, the Federal Trade Commission may—
				(1)intervene in the
			 action;
				(2)upon intervening,
			 to be heard on all matters arising therein; and
				(3)to appeal.
				(c)ConstructionFor
			 purposes of bringing any civil action under subsection (a) of this section,
			 nothing in this chapter will prevent an attorney general from exercising the
			 powers conferred on the attorney general by the laws of such State to conduct
			 investigations or to administer oaths or affirmations or to compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
			(d)Actions by
			 federal trade commissionWhenever a civil action has been
			 instituted by or the Federal Trade Commission for violation of any rule
			 prescribed under section 4(d) of this Act, no State may, during the pendency of
			 the action instituted by the Federal Trade Commission, institute a civil action
			 under this Act against any defendant named in the complaint in such action for
			 violation of any rule as alleged in such complaint.
			(e)Actions by other
			 state officials
				(1)Nothing contained
			 in this section may prohibit an authorized State official from proceeding in
			 State court on the basis of an alleged violation of any civil or criminal
			 statute of such State.
				(2)In
			 addition to actions brought by an attorney general of a State under subsection
			 (a) of this section, an action may be brought by officers of a State who are so
			 authorized.
				6.Consumers’
			 rightsA consumer or service
			 provider may bring a civil action to enjoin any violation of section 3 of this
			 Act or of any rule issued pursuant to this Act and for damages (including court
			 costs and reasonable attorney and expert witness fees). The action may be
			 brought in any court of competent jurisdiction.
		7.DefinitionsIn this Act:
			(1)The term
			 commerce has the meaning given that term in section 4 of the
			 Federal Trade Commission Act (15 U.S.C. 44).
			(2)The terms
			 manufacturer, motor vehicle, and motor vehicle
			 equipment have the meanings given those terms in section 30102(a) of
			 title 49, United States Code.
			(3)The term
			 motor vehicle owner and the term consumer mean any
			 person who owns, leases, or otherwise has the legal right to use and possess a
			 motor vehicle, or the agent of such person.
			(4)The term
			 service provider means any person engaged in the diagnosis,
			 service, maintenance, or repair of motor vehicles or motor vehicle
			 engines.
			(5)The term
			 replacement equipment has the meaning given that term in section
			 30102(b)(1) of title 49, United States Code.
			(6)The term
			 model year has the meaning given that term in section 32901(a) of
			 title 49, United States Code.
			(7)The term
			 dealer has the meaning given that term in section 30102(a) of
			 title 49, United States Code.
			(8)The term
			 technical service bulletin means a communication sent to a dealer
			 about the diagnosis, service, maintenance or repair of a motor vehicle or item
			 of motor vehicle equipment and shall include all communications sent to the
			 Secretary of Transportation under sections 30166(f) and 30166(m)(3)(A)(ii) of
			 title 49, United States Code.
			
